Citation Nr: 1612029	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-27 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1977 to May 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In May 2015, the Board denied the Veteran's claim.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in January 2013, on the basis of a January 2016 Joint Motion for Remand, vacated the denial and remanded the matter to the Board for further action.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

During a March 2012 VA examination, it was noted that Veteran receives treatment from a private physician, one Dr. Carley, for his back condition.  A number of VA treatment records also make reference to Dr. Carley's status as Veteran's primary care physician.  In March 2014, Dr. Carley opined that the Veteran's back pain is due to an in-service go cart accident.  Remand is needed to ensure that all reasonable efforts are made to obtain any relevant records pertaining to treatment by Dr. Carley.  See 38 U.S.C. § 5103A(b) (West 2014).

Additionally, a VA medical opinion is needed to address the Veteran's report of back pain in and since service in conjunction with Dr. Carley's treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all identified medical reports, not already of record, including VA treatment reports and any progress notes from September 2013 to present.  For any private medical reports identified, to include records from Dr. Carley, request from the Veteran any authorization needed to obtain such records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Forward the claims file to an appropriate medical professional.  The examiner must review the entire claims file.  Based on this review, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current back disability had its onset during or is related to his active service.  The examiner must address the Veteran's report of pain in and since service as well as Dr. Carley's opinion that the Veteran's current back pain is related to an in-service injury.  The examiner's report must include a complete rationale for all opinions expressed.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

